IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00053-CV

JENNIFER STEWART, DONALD STEWART,
AND KATHY STEWART, COLLECTIVELY
D/B/A ROYAL HORSE FARMS,
                                                            Appellants
v.

SAMANTHA BROK-POTTS AND
HERA MINKOVE,
                                                            Appellees



                           From the 13th District Court
                             Navarro County, Texas
                          Trial Court No. D20-29041-CV


                           MEMORANDUM OPINION


      Appellants, Jennifer Stewart, Donald Stewart, and Kathy Stewart, collectively

d/b/a Royal Horse Farms, filed their joint notice of appeal in the trial court on March 8,

2021. The required docketing statement was not received. See TEX. R. APP. P. 32.1. On

April 28, 2021, we sent a letter explaining that the docketing statement must be filed and
warning that the Court would dismiss the appeal if a docketing statement was not filed

within twenty-one days. See id. at R. 42.3(c).

         More than twenty-one days have passed, and we have not received the docketing

statement. Accordingly, we dismiss this appeal. See id. at R. 32.1, 42.3(c); see also Cornett

v. Williams, 2019 Tex. App. LEXIS 4851, at *1 (Tex. App.—Waco June 12, 2019, no pet.)

(mem. op.) (dismissing a case for failure to file a docketing statement).




                                                  JOHN E. NEILL
                                                  Justice

Before Chief Justice Gray
       Justice Neill, and
       Justice Johnson
Appeal dismissed
Opinion delivered and filed May 25, 2021
[CV06]




Stewart, et al. v. Brok-Potts, et al.                                                  Page 2